Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 1 of 9 PageID #: 226



                                                                                 APR 1 9 2021
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS clerk> U'S D'strict c rt
                                                                                   Texas Eastern



Morinville Case Number : _4:20cv980

vs.


 Overwatch Digital Health, Inc., et al




                     PLAINTIFF S SUR REPLY TO MOTION TO DISMISS

        Plaintiff, Paul Morinville, submits this sur-reply to the Reply Of Defendants To

Plaintiffs Response ( Defendants’ Reply ) filed by counsel to Clive Barrett, Emmanuel Correia,

and Rision Limited’s (collectively the “Defendants ). Rather than addressing Plaintiffs

allegations in the Defendants’ Reply, the Defendants choose instead to engage in ad hominem

attacks and to mischaracterize and confuse the underlying facts of this case in an apparent effort

to mislead this Court.

        The bulk of the Defendants Reply argues that I have failed to state any plausible basis for

asserting claims against the Defendants. The Defendants’ arguments are wrong. As I have

alleged multiple times in pleadings, the Defendants unilaterally and without authority took

actions to affirmatively prevent the reverse takeover (“RTO ) from being consummated.

Whether these actions are rooted in fraud, intentional misrepresentation, misappropriation of

intellectual property, civil conspiracy, breach of fiduciary duty, duty of care or breach of duty of

good faith and fair dealing or some other tort, the gravamen of my complaint is that Defendants -

collectively and individually and in their capacity as members of the board of directors, or in

their personal capacity - engaged in behaviors that caused damage to me.




                                                 1
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 2 of 9 PageID #: 227




         Defendants also attempt to shield the unethical and unscrupulous actions of Messrs.

 Barrett and Correia and to preclude this Court s scrutiny of their activities under the pretense that

 they were exercising their valid business judgment. However, under the business judgment

 rule, board members are presumed to act in “good faith when they adhere to fiduciary standards

 of loyalty, prudence and care including, the duty of care and the duty of loyalty. These duties

 obligate board members to act on an informed basis and to put the interests of the corporation

 over their own self-interest or the interests of others.

        As alleged in my previous pleadings, Messrs. Barrett and Correia acting in concert with

 Rision, Limited - unilaterally decided to terminate the RTO and to abscond with certain products

 developed by me that were, in part, based on an ocular biomarker platform developed by BioEye,

 Ltd. (“BioEye ). These products are called Eympair (drug detection), Eympact (concussion

 detection) and Overwatch IDT (inflammation detection technology used to track the progression

 of sepsis). In a shocking violation of the duty of candor owed to this Court, counsel for

 Defendants fail to note in Defendants’ Reply that Messrs. Barrett and Correia (as well as several

 other business partners of Messrs. Barrett and Correia) have a significant equity ownership

 interest in BioEye, Ltd. By preventing the RTO from being consummated and then alleging that

 Eympair, Eympact and Overwatch IDT are owned solely by BioEye, it is clear that Messrs.

 Barrett and Correia engaged in gross breaches of (at least) the duty of care and duty of loyalty

 owed to the Overwatch/BioEye entity and to its investors. In addition, by putting their own self¬

 interest (as equity holders in BioEye) above the interests of the Overwatch/BioEye entity and the

 investors in Overwatch, Messrs. Barrett and Correia relinquished any claim that their actions are

 safeguarded from this Court’s scrutiny by the business judgment rule.




                                                    2
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 3 of 9 PageID #: 228




        Defendants Reply also makes the argument that the boilerplate legal disclaimer language

 found in the July 2020 Investor Presentation is somehow indicative that the Overwatch/BioEye

 entity had never been actually formed but was going to be consummated in the future upon the

 closing of the RTO. Putting aside for a moment that legal disclaimers and boilerplate language

 about forward looking statements, etc. is standard fare in marketing materials presented to

  rospective investors and is indicative of absolutely nothing, what is telling is that Defendants

 Reply is silent about the January 2020 organizational chart appended as Exhibit C to Plaintif ’s

 Response. That chart clearly shows that all individuals that were formerly employed by either

 Overwatch or BioEye (prior to these entities being merged as Overwatch/BioEye) and all

 business endeavors being undertaken by those entities were - as of at least January 2020 - now

 part of a unified organization all under the direction of one Chief Executive Officer - Terry

 Fokas. That fact is buttressed by a March 2020 update letter sent to existing investors which is

 attached as Exhibit A (the Investor Update Letter ). The Investor Update Letter repeatedly

 references products developed by one unified entity, talks about actions taken by the unified

 entity (not by two separate entities) to reduce costs through reductions in force, and is attempting

 to raise operational funds for the continued development of multiple products (including,

 Eympair and Eympact). Regardless of how much Defendants’ protest and argue, and regardless

 of whether the Overwatch/BioEye entity is categorized as a merged entity or as a partnership, the

 simple fact is that employees, existing investors, and management acted, looked at and treated

 Overwatch/BioEye as one unified entity. As did Messrs. Barrett and Correia until they

 apparently decided it was in their best personal interests to terminate the RTO and claim that

 BioEye was never part of Overwatch in order to abscond with Eympair, Eympact and Overwatch

 IDT.



                                                  3
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 4 of 9 PageID #: 229




        Finally, I object to Defendants proposal that if the Court denies Defendants’ Motion to

 Dismiss that this action be bifurcated for an expedited summary judgment process. The issues in

 this case are extremely fact-intensive and require me to develop a record based on documents

 and correspondence that are outside my control. In addition, many of the witnesses that will offer

 testimony on key issues are located overseas in several different countries and across multiple

 time-zones. I respectfully request the Court adhere to the current pre-trial and discovery schedule

 to avoid being prejudiced in my discovery endeavors. In addition, Defendants’ argument that an

 expedited schedule would lead to fast and efficient adjudication are wholly undercut by the

 current schedule that contemplates a trial on the merits in less than just 12 months.




                                                       13 APR2021
                                                       Date




                                                       Paul Morinville
                                                       514 Wharton Ave
                                                       Altoona, PA 16602
                                                       (512) 294-9563
                                                       Paul@Morinville .net




                                                  4
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 5 of 9 PageID #: 230




                                  CERTIFICATE OF SERVICE

 I hereby certify that on April 13, 2021, the forgoing document was served on the
 following parties by U.S.P.S. first class mail, postage prepaid and email on the following parties:



        Overwatch Digital Health, Inc.
        17440 Dallas Parkway
        Suite 230
        Dallas, TX 75287
        Email: terry. fokas@overwatchdh. com



        Lenard M. Parkins
        R.J. Shannon
        Pennzoil Place
        700 Milam Street, Suite 1300
        Houston, TX 77002
        Email: lparkins@parkinslee.com
        rshannon@parkinslee. com




                                                      Date: 13APR2021




                                                      Paul Morinville
                                                      514 Wharton Ave
                                                      Altoona, PA 16602
                                                      (512) 294-9563
                                                      P ul@MorinvilIe.net




                                                 5
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 6 of 9 PageID #: 231




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS


 Morinville Case Number : _4:20cv980

 VS.


 Overwatch Digital Health, Inc. et al



                     PLAINTIFF S SUR REPLY TO MOTION TO DISMISS



                                        EXHIBIT A




                                           6
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 7 of 9 PageID #: 232

                        Strictly Confidential Information - Not For General Distribution


                          OVERWATCH DIGITAL HEALTH, INC.
                Independence Matters, Peace of Mind Matters, Innovation Matters ™

                                               March 27, 2020

 Dear Convertible Note and Promissory Note Holders,

         As you are no doubt aware, we are in the midst of a global pandemic caused by the coronavirus.
In addition to the effects this pandemic has had on everyone personally, the coronavirus has resulted in
unprecedented disruptions to the global investment markets. I am writing to you today to give you an
update on how these disruptions have affected Overwatch s business operations and funding efforts. Please
 note that the information contained in this letter is strictly confidential and should not be distributed or
 forwarded to anyone beyond the intended recipient.

                                             Overwatch Funding

         Since its inception in February 2019, Overwatch has raised approximately US $ million
through sales of convertible and promissory notes. The intended use of these funds was to build out our
 epilepsy monitoring and alerting application (the Overwatch App ) and to implement machine
learning and artificial intelligence training algorithms to enhance accuracy. In addition, these funds were
to be used to pay development costs for the Eympact App (concussion detection application) and the
Eympair App (drug-detection application) which are based on technology created by BioEye, Ltd. (as
noted in my previous correspondence, Overwatch entered into an agreement in September 2019 to
acquire Israel-based BioEye).

         As a result of your investment in Overwatch, I am pleased to inform you that we
completed development and training of the Overwatch App with the latest version of this product
showing a remarkable seizure detection accuracy rate of 95-96% and a false positive rate of
approximately 1%. The Overwatch App will be released to the public on the Apple App Store
and through our website (www .over atchdh. com) on Monday, March 30th. The Eympact and Eympair
Apps require just a few more weeks of development effort in order to have products ready for commercial
launch to the public.

        To finish development efforts and to ramp up marketing activities to generate meaningful
revenues from our products, we had planned to raise in April AU $_ million - $ million through the
sale of common shares on the Australian Securities Exchange ( ASX ) pursuant to a reverse takeover
transaction with Rision, Ltd. Unfortunately, due to the coronavirus s disruption of the global investment
markets, our plans to raise funds through the ASX have had to be put on hold for the foreseeable future.

                                       Expense Reduction Initiatives

        In response to the current uncertain funding environment, we undertook significant steps to
reduce monthly operational costs. In Israel, we terminated all employees with the exception of our chief
scientist and senior software engineer and closed our office. In the United States, we terminated all
contract and long-term developers and engineers with the exception of our chief technology officer and
one off-shore contract software engineer. We also delayed development of the Eympair and Eympact
Apps in order to eliminate all development and sales and marketing expenses associated with those
products. Finally, all of our remaining personnel agreed to accept significant cuts in compensation
resulting in a 30% reduction in


                                            17440 Dallas Parkway,
                                                  Suite 230
                                             Dallas, Texas 75287
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 8 of 9 PageID #: 233

                      Strictly Confidential Information - Not For General Distribution


 employee salaries. As a result of these initiatives, Overwatch has reduced its operational costs and
 expenses to less than US $ per month.

                                         Funding Support Request

         In order to keep our current (reduced) operations intact, Overwatch requires at least US
 $ from its existing convertible noteholders and promissory noteholders and other interested
 parties. This money will allow us to pay operational costs and expenses for the next four onth
 ($ /month x 4 months = $ ). The terms and conditions of this funding will be the same as
 the convertible notes that you acquired in 2019 and the requested minimum investment amount is US
 $       .


         As of the date of this letter, Overwatch has secured commitments of US $ contingent
 upon us successfully raising the remainder of our $ funding requirement. We are also
 exploring whether additional financial support can be obtained from the U.S. coronavirus stimulus
 spending bill which is anticipated to be signed into law this week. In addition to these
 encouraging developments, we are exploring funding opportunities from unaffiliated individual and
 institutional investors to raise the remainder of our short-term funding needs.
           Continuing operations for the next four months will give Overwatch the opportunity to:

         • Commercially launch the Overwatch App next week and expand our subscriber base (currently,
                  accounts have been opened for the Overwatch App) and increase revenues from
             monthly patient and doctor subscriptions as well as allow us to source additional funding
             opportunities;
        • Give us a chance to recommence discussions and negotiations with a major professional
                        sports league to initiate field testing of the Eympact App for sideline concussion
             detection screening; and
         • Finalize the clinical trial protocol and master services agreement for the immediate
             commencement of an independent clinical trial of the Overwatch App with
                                    ( ), the largest neurology practice group in . The
             clinical trial protocol and master services agreement have been substantially finalized and the
             clinical trial will commence when Overwatch has secured this additional funding.
        These initiatives should give Overwatch the best chance of maintaining or enhancing its value
during these uncertain times and place us in the best position to continue to attract funding. Finally, and
although no one can predict what the future will bring, we believe that securing this funding to continue
operations for the immediate future will give the global investment markets an opportunity to stabilize so
that Overwatch can recommence efforts to secure a public listing and raise long-term funding through the
ASX or through a public securities exchange in the United States.

       We have incredible products that will have a positive impact on the medical and law enforcement
communities and a dedicated and committed group of employees. I strongly believe that with this additional
funding, we will get past this difficult period and that investors will see a very good return on their
investment. I hope that you will continue to support us. If you would like to participate in this fundin ,
please contact your broker/investment advisor or me at by not later than
Friday, April 3-.




                                          17440 Dallas Parkway,
                                                 Suite 230
                                           Dallas, Texas 75287
Case 4:20-cv-00980-KPJ Document 33 Filed 04/19/21 Page 9 of 9 PageID #: 234

                    Strictly Confidential Information - Not For General Distribution


       Should you have any questions regarding Overwatch s business operations or this funding
 support request please do not hesitate to contact me at the email noted above or at



                                              Sincerely,

                            OVERWATCH DIGIT L HEALTH, INC.



                                               :rry Fokas
                                       Chief Executive Officer




                                      17440 Dallas Parkway,
                                            Suite 230
                                       Dallas, Texas 75287
